JUSTICE LEAPHART,
dissenting.
I dissent from the conclusion reached in Issue 2 regarding the validity of the bequest of the family farm via the fourth “Trust Minute.” I disagree that we should allow the narrow instructional language found only in the Trust Minutes to control the method of amendment of the Trust and defeat the settlors’ intent where the amendment provisions throughout the Trust are ambiguous.
Article 2 of the Trust provides for amendment to the Trust through the Trust Minutes. The Trust Minutes, as noted in the “Trust Summary,” are an informal means of amending the Trust and direct the settlors to “simply include in the minutes” the settlors’ desires so “successor trustee can give effect. ...” The instructions in the Trust Minutes indicate that the Minutes should be signed by both settlors.
On the other hand, Article 2 of The Trust provides:
Clifford Dern and Mary R. Dern acting together may at any time during their joint lives amend any of the terms of this trust by a written document delivered to the trustee or including such amendment in the Minutes of Trust.
(Emphasis added.)
While acknowledging that the Minute instructions employ narrower language than the amendment directions in the Trust document itself, the Trust must be construed as a whole to give effect to the settlors’ intent. When construction questions cannot be resolved by reference to a clause alone, the court may examine the entire trust instrument to determine the creator’s intent and purposes, and in some cases apply statutory or court rules of construction. Bogert, Trusts and Trustees § 182 (2d ed. 1979). Although statutory rules exist for the proposition that where general and particular provisions of an instrument are inconsistent, a particular intent will control, § 1-4-103, MCA, the conflicting provisions in this Trust are not inconsistent, but merely ambiguous. In interpreting ambiguous terms of a contract to determine the intent of the parties, particular clauses are subordinate to its general intent. Section 28-3-307, MCA. Therefore, the “acting together” language controls the method of amendment.
From the handwriting on the Trust document and the Minutes it is evident that Clifford and Mary were acting together when they amended the Trust via the Minutes. On page 4 of the Trust, Article 3, the paragraph allocating four parcels of land to Clifford’s children, including two 160-acre wooded parcels, one-half of the 360-acre parcel *159of timber land harvested by Clifford and his son, and the 120-acre farm at issue, is crossed out with an “X.” The marginalia states, “See Minutes” and both Clifford’s and Mary’s initials appear in the margin.
The first Trust Minute gives Mary’s property to her two children. It is signed by Mary and dated November 14,1991. The following two Minutes give each of Clifford’s children a separate parcel of property. These Minutes are signed by Clifford and dated November 14, 1991. The last Minute gives the 120-acre farm, which is in dispute, to Mary. It is signed by Clifford Dern and dated November 14,1991. All of the Minutes were signed by either Mary or Clifford Dern on the same day. The marginalia in Article 3 of the Trust is dated November 15,1991, and initialed by both Mary and Clifford Dern. These facts alone indicate that Clifford and Mary were acting together when they amended the Trust.
Because the instructions in the Trust Minutes (requiring both settlors’ signatures) differ from the language in Article 2 of the Trust (requiring that the settlors “act together”), there is an ambiguity within the Trust document as to how the Trust may be amended. Therefore, extrinsic evidence may be examined to determine the intent of the parties to the Trust. Ellingson Agency, Inc. v. Baltrusch (1987), 228 Mont. 360, 365, 742 P.2d 1009, 1012.
Thompson, who sold the Trust to the Derns, was asked to come to the Dern Farm for the purpose of making the amendments to the Trust. He instructed the Derns to make the amendments via the Minutes and assisted Clifford Dern in writing out the property descriptions in the Minutes.
The Derns signed the Minutes one after the other in each other’s presence and in the presence of and upon the instruction of their trust advisor, Thompson. The Derns deleted the original allocation of properties in the Trust document the next day in Thompson’s presence. Both Clifford and Mary initialed and dated the deletion and the marginalia which read “See Minutes.” The District Court was correct in holding that the Trust could be modified by the settlors acting together through the use of the Minutes as called for in Article 2 of the Trust. The above facts indicate that the two settlors were, in fact, “acting together” when they amended the Trust via the Minutes.
In conclusion, I find it extremely curious that the Court turns a blind eye to the fact that, although all four Trust Minutes were signed by only one settlor, the first three minutes were honored. Nevertheless, this Court invalidates the fourth minute for the reason that it *160does not contain both signatures. Apparently the Court reads the Trust as requiring that every fourth minute be signed by both settlors.
I would affirm the District Court’s conclusion that the fourth Trust Minute was validly executed.
JUSTICES HUNT and TRIEWEILER join in the foregoing dissent.